                     1    G. DAVID ROBERTSON, ESQ. (NV Bar 1001)
                          KIRK C. JOHNSON, ESQ. (NV Bar 4299)
                     2    Robertson, Johnson, Miller & Williamson
                          50 West Liberty Street, Suite 600
                     3    Reno, Nevada 89501
                          Telephone No.: (775) 329-5600
                     4    Facsimile No.: (775) 348-8300
                          gdavid@nvlawyers.com
                     5    kirk@nvlawyers.com
                          Attorneys for Defendant/Counterclaimant ICON RENO
                     6    PROPERTY OWNER POOL 3 NEVADA, LLC

                     7

                     8                                UNITED STATES DISTRICT COURT

                     9                                      DISTRICT OF NEVADA

                   10      MFR HOLDCO, LLC, a foreign limited             Case No. 3:18-cv-00034-MMD-WGC
                           liability company,
                   11
                                         Plaintiff,
                   12
                                  vs.
                   13
                           ICON RENO PROPERTY OWNER POOL 3
                   14      NEVADA, LLC, a foreign limited liability
                           Company,
                   15
                                         Defendants.
                   16
                           ICON RENO PROPERTY OWNER POOL 3
                   17      NEVADA, LLC, a foreign limited liability
                           Company,
                   18
                                         Counterclaimant.
                   19             vs.

                   20      MFR HOLDCO, LLC,; ACH FOAM
                           TECHNOLOGIES, INC.; FRANK
                   21      KIESECKER, JR., individually; RICHARD L.
                           WALLER, individually; MICHAEL S.
                   22      HUEMPFNER, individually,

                   23                    Counterdefendants.

                   24

                   25                   STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                MOTION TO DISMISS COUNTERCLAIM
                   26                                    (FIRST REQUEST)

                   27            WHEREAS, Counterdefendants Kiesecker, Waller and Huempfner filed a Motion to

                   28     Dismiss Counterclaim (ECF 52) on February 26, 2019 (“the Motion”);
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (FIRST REQUEST)
 Reno, Nevada 89501
                                                                PAGE 1
                     1              WHEREAS, Counterclaimant’s opposition to the Motion is currently due on or before

                     2    March 12, 2019;

                     3              WHEREAS, the parties participated in a mediation on March 4, 2019, and reached a

                     4    tentative settlement of the action;

                     5              WHEREAS, the parties are working to finalize that tentative settlement;

                     6              WHEREAS, the settlement will obviate the need for Counterclaimant to file an

                     7    opposition to the Motion; and

                     8              WHEREAS, the parties agree that the Counterclaimant should not be required to expend

                     9    time and money opposing the Motion if the parties can finalize their settlement, such that an

                   10     extension of time for Counterclaimaint to file said opposition, while the parties work to finalize

                   11     their settlement, makes good sense,

                   12               IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, that

                   13     Counterclaimant Icon Reno Property Owner Pool 3 Nevada, LLC shall have to and including

                   14     March 26, 2019, to file its opposition to Plaintiff’s Motion to Dismiss Counterclaim in this

                   15     action.

                   16               IT IS SO STIPULATED:

                   17     DATED: March 11, 2019                               DATED: March 11, 2019.

                   18     HOLLAND & HART LLP                                  ROBERTSON, JOHNSON
                                                                              MILLER & WILLIAMSON
                   19

                   20     By: /s/ Matthew B. Hippler                          By: /s/ Kirk C. Johnson
                              Matthew B. Hippler, Esq.                            Kirk C. Johnson, Esq.
                   21         Frank Z. LaForge, Esq.                             Attorneys for Defendant/
                             Attorneys for Plaintiff/                            Counterclaimant
                   22        Counterdefendants

                   23

                   24                                                  ORDER

                   25                                                IT IS SO ORDERED:

                   26

                   27                                                   UNITED STATES DISTRICT JUDGE
                                                                                March 11, 2019
                                                                        DATED: ________________________
                   28
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (FIRST REQUEST)
 Reno, Nevada 89501
                                                                PAGE 2
                     1                                    CERTIFICATE OF SERVICE

                     2              Pursuant to FRCP 5(b) and Local Rule 5-4, I hereby certify that I am an employee of
                     3    Robertson, Johnson, Miller & Williamson, over the age of eighteen, and not a party to the within
                     4    action.    I further certify that on the 11th day of March, 2019, I electronically filed this
                     5    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS
                     6    COUNTERCLAIM (FIRST REQUEST) and thus, pursuant to LR 5-4, caused same to be
                     7    served by electronic mail on the following Filing Users:
                     8              Matthew B. Hippler, Esq. (SBN 7015)
                                    Frank Z. LaForge, Esq. (SBN 12246)
                     9              Holland & Hart LLP
                                    5441 Kietzke Lane, Second Floor
                   10               Reno, NV 89511
                                    mhippler@hollandhart.com
                   11               lzlaforge@hollandhart.com
                   12

                   13                                                         /s/ Teresa W. Stovak
                                                                       An Employee of Robertson, Johnson,
                   14                                                  Miller & Williamson
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
 Robertson, Johnson,
 Miller & Williamson
50 West Liberty Street,    STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS COUNTERCLAIM
      Suite 600                                            (FIRST REQUEST)
 Reno, Nevada 89501
                                                                PAGE 3
